DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on June 30, 2021, is acknowledged.
Cancellation of claims 1-17 has been entered.
Claims 18-38 are pending in the instant application.
	
Allowable Subject Matter
Claims 18-38 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 18, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 18, and specifically comprising the limitation of an external portion located outside the lamp body and configured for electrical connection of the lamp to a controlled power supply; and an electrical temperature sensor mounted to each socket and having at least two electrical connections connected in parallel to the two electrical connectors of one of the filaments.
Regarding claim(s) 19-26, claims(s) 19-26 is/are allowable for the reasons given in claim(s) 18 because of its/their dependency status from claim(s) 18.
Regarding claim(s) 27, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 27, and specifically comprising the limitation of providing a temperature sensor integrated into a socket adjacent the pinch- sealed end portion of the lamp and having at least two electrical connections connection in parallel to 
Regarding claim(s) 28-31 and 38, claims(s) 28-31 and 38 is/are allowable for the reasons given in claim(s) 27 because of its/their dependency status from claim(s) 27.
Regarding claim(s) 32, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 32, and specifically comprising the limitation of using a temperature sensor integrated into a socket adjacent a pinch-sealed end portion of the lamp to measure temperature of an end portion of the lamp, and terminating operation of the lamp if the temperature measured by temperature sensor is above a predetermined threshold value.
Regarding claim(s) 33-34, claims(s) 33-34 is/are allowable for the reasons given in claim(s) 32 because of its/their dependency status from claim(s) 32.
Regarding claim(s) 35, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 35, and specifically comprising the limitation of using a temperature sensor integrated into a socket adjacent a pinch-sealed end portion of the lamp to measure temperature of an end portion of the lamp, and using a lamp controller to estimate an amalgam temperature of the lamp based upon the temperature measured by temperature sensor.
Regarding claim(s) 36-37, claims(s) 36-37 is/are allowable for the reasons given in claim(s) 35 because of its/their dependency status from claim(s) 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879